— Order, Supreme Court, New York County (Richard F. Braun, J.), entered January 23, 2012, which granted defendant’s motion to dismiss the complaint for lack of personal jurisdiction, and denied plaintiffs request for an extension of time to serve defendant pursuant to CPLR 306-b, unanimously affirmed, without costs.
The record shows that the process server attempted to effectuate service at defendant’s address pursuant to CPLR 308 (1) and (2) (see Farias v Simon, 73 AD3d 569 [1st Dept 2010]). Under the circumstances presented, plaintiffs conduct did not satisfy the due diligence requirement of CPLR 308 (4) (cf. Hochhauser v Bungeroth, 179 AD2d 431 [1st Dept 1992]). Concur— Friedman, J.E, Renwick, Freedman and Feinman, JJ.